Case 7:19-cv-03383-PMH Document 53
                                52 Filed 05/18/20
                                         05/13/20 Page 1 of 11
Case 7:19-cv-03383-PMH Document 53
                                52 Filed 05/18/20
                                         05/13/20 Page 2 of 11
Case 7:19-cv-03383-PMH Document 53
                                52 Filed 05/18/20
                                         05/13/20 Page 3 of 11
Case 7:19-cv-03383-PMH Document 53
                                52 Filed 05/18/20
                                         05/13/20 Page 4 of 11
Case 7:19-cv-03383-PMH Document 53
                                52 Filed 05/18/20
                                         05/13/20 Page 5 of 11
Case 7:19-cv-03383-PMH Document 53
                                52 Filed 05/18/20
                                         05/13/20 Page 6 of 11
Case 7:19-cv-03383-PMH Document 53
                                52 Filed 05/18/20
                                         05/13/20 Page 7 of 11
Case 7:19-cv-03383-PMH Document 53
                                52 Filed 05/18/20
                                         05/13/20 Page 8 of 11
Case 7:19-cv-03383-PMH Document 53
                                52 Filed 05/18/20
                                         05/13/20 Page 9 of 11
Case 7:19-cv-03383-PMH Document 53
                                52 Filed 05/18/20
                                         05/13/20 Page 10 of 11




                         15th            May
Case 7:19-cv-03383-PMH Document 53
                                52 Filed 05/18/20
                                         05/13/20 Page 11 of 11
